Citation Nr: 1450774	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs death pension benefits in the amount of $3,743, to include the issue of whether the request for waiver was received in a timely manner.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to May 1973, and died in May 1983.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's request for waiver of recovery of an overpayment of death pension benefits in the amounts of $3,743, on the basis that the request for waiver of the overpayment was not timely.  The New Orleans, Louisiana RO is currently handling the appeal.

The Board notes that following the creation of the overpayment at issue, a second overpayment was created soon thereafter, in the amount of $48,523.80, by RO action in September 2009 to terminate retroactively the appellant's pension benefits.  As the Committee on Waivers granted the appellant's request for waiver of recovery of this debt in a January 2010 determination, it is not before the Board.  

It is noted that the appellant was scheduled to appear at a videoconference hearing before a Veterans Law Judge in September 2011, but she did not appear.  

The issue of waiver of recovery of an overpayment of VA death pension benefits in the amount of $3,743, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The initial letter notifying the appellant of an overpayment of VA death pension benefits in the amount of $3,743 was mailed to her on August 4, 2008; it is not shown to have been mailed to her at her address of record and the record as it now exists does not reflect a date that proper notice was mailed to the appellant advising her of the existence of the overpayment and the time frame in which to request waiver of its recovery. 

2.  In the absence of evidence to the contrary, the appellant's request for waiver of the $3,743 overpayment at issue, as purportedly received by VA on July 13, 2009, is considered to have been timely filed. 


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an overpayment of VA death pension benefits in the amount of $3,743 was timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that, in November 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Notwithstanding the requirements of the VCAA, the provisions of Chapter 53 of Title 38 of the United States Code govern claims for waiver of recovery of a debt owed to VA.  This statute contains its own specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq., are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  In any event, as the decision herein is favorable to the appellant, any further discussion of notice and duty to assist requirements are unnecessary.

II. Merits of Claim

The threshold question to be answered in this case is whether the appellant filed a timely request for waiver of recovery of an overpayment of VA death pension benefits in the amount of $3,743. 

Under the applicable criteria, a request for waiver of an indebtedness under this section shall only be considered:  (1) if it is made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor, or (2) except as otherwise provided herein, if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a). 

Here, a notice of overpayment of VA death pension benefits in the amount of $3,743 was mailed to the appellant on August 4, 2008 from VA's Debt Management Center, located in St. Paul, Minnesota.  Attached to this notice was information regarding the appellant's rights to request waiver of the debt within 180 days.  Of particular note is that the letter was mailed to the appellant at an address that was not then current.  Rather, it was mailed to a P.O. Box to which the appellant had received mail many years earlier.  Incidentally, this address was the same address to which the Milwaukee, Wisconsin Pension Maintenance Center sent an April 2008 letter, notifying the appellant of a proposal to reduce her pension benefits, which was subsequently returned as undeliverable.  As a result, the Milwaukee VA Pension Center undertook to obtain the appellant's current address (specifically, from the appellant's bank where she received pension benefits by direct deposit), and received her address in July 2008.  However, it appears that the appellant's correct mailing address was not relayed to other entities within VA, given that the August 2008 overpayment notice letter was sent to an old address.  Although it is not shown that the August 2008 letter was returned to VA as undeliverable, various subsequent VA letters to the same old P.O. Box address were returned as undeliverable.  Further, the record does not reflect that another letter advising the appellant of the existence of the $3,743 overpayment and the time frame in which to request waiver of its recovery was mailed to her.

According to documents in the file, the RO received from the appellant a request for waiver of recovery of the $3,743 overpayment at issue on July 13, 2009.  However, the appellant's file, including both paper and electronic records and the Income Verification Match folder containing income information from which the creation of the $3,743 overpayment arose, does not contain the actual waiver request.  In any case, by decision in July 2009, the St. Paul RO's Committee on Waivers and Compromises denied the appellant's request for waiver of recovery of the $3,743 overpayment because her request was not received within the requisite 180 days following the notification of indebtedness in August 2008.  Subsequently, the appellant filed a notice of disagreement with the RO's determination, which (according to a December 2009 statement of the case) was purportedly received on November 2, 2009.  The notice of disagreement is also not of record.  In a January 2010 substantive appeal statement, the appellant asserted that the reason she did not file a waiver request in a timely manner was because she never received the letter informing her of the overpayment, as it was sent to an old address.  She added that she advised VA of her new address every time she relocated.  

A timely request for waiver of recovery of the overpayment of $3,743 would have to have been received by the RO within 180 days from August 4, 2008, assuming that the letter from VA's Debt Management Center in St. Paul, containing information regarding the amount of the overpayment and the steps needed for requesting a waiver of its recovery, was properly mailed.  The appellant maintains that she never received the notice, and the evidence supports her claim.  The evidence clearly demonstrates that the August 2008 letter, to which the Committee on Waivers relied exclusively in making its decision, was not mailed to her at her address of record and was instead mailed to an address where she no longer received mail.  The record shows that the appellant's correct mailing address was obtained the previous month, in July 2008, by another VA entity but evidently not timely recorded in VA's record keeping system.  

The Board observes that the record does not show when actual notice of the overpayment was provided to the appellant, but she asserts that she did not receive VA's August 2008 correspondence and nothing in the record demonstrates otherwise.  To that end, the date of the event triggering the start of the 180-day period to request waiver remains unknown, and on the basis of the facts shown by the record presented for appellate review, the timeliness of the appellant's waiver request must be conceded.  To that extent, alone, the appeal is allowed.  



ORDER

A timely claim for waiver of recovery of an overpayment of VA death pension benefits in the amount of $3,743 was received, and to this extent, the appeal is granted.


REMAND

Given the Board's decision on the timeliness issue regarding the appellant's request for waiver of recovery of a $3,743 overpayment of death benefits, the RO's Committee on Waivers and Compromises must now consider the merits of the waiver request considering the facts of the case.  Prior to doing so, additional development is deemed necessary.  The RO should associate missing evidence in the claims file, namely, the appellant's request for waiver of recovery of the overpayment and her notice of disagreement with the July 2009 decision of the Committee on Waivers, which were reportedly received on July 13, 2009 and November 2, 2009, respectively.  The RO should also request the appellant to submit an updated financial status report, as her last report is several years old.  Thereafter, the RO should adjudicate the claim for waiver of recovery of the debt.  

If the RO denies, in whole or in part, the appellant's waiver request, the RO should seek to clarify whether the appellant still desired a Board hearing.  On her substantive appeal form, received in January 2010, she presented argument as to the matter of the timeliness of her waiver request, and indicated that she desired a Board hearing by videoconference.  (She did not appear for a hearing scheduled in September 2011, but it is noted that the notice of the hearing was sent to an old address of the appellant and was returned as undeliverable.)  The timeliness matter has been resolved in her favor.  It is not clear whether she would desire a hearing before a Veterans Law Judge on the matter of her waiver request should the RO's Committee on Waivers and Compromises deny it on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file the appellant's request for waiver of recovery of the $3,743 overpayment of VA death pension benefits, purportedly received on July 13, 2009, and her notice of disagreement with the July 2009 decision of the Committee on Waivers, purportedly received on November 2, 2009.  All attempts to secure these records must be documented in the claims file.  

2.  The RO should request the appellant to submit an updated financial status report, VA Form 5655.  

3.  After completion of the foregoing, the RO should adjudicate the claim of whether the appellant is entitled to a waiver of recovery of an overpayment of VA death pension benefits in the amount of $3,743, either in whole or in part, based on a review of the entire evidentiary record.  If the decision remains adverse to the appellant, the RO should provide her and her representative with a supplemental statement of the case as to the waiver issue, outlining all applicable facts and governing legal authority.  Then, prior to returning the case to the Board, the RO should seek to determine whether the appellant desired a Board hearing (Travel Board or videoconference) on the matter, and arrange for such a hearing if she so requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


